Citation Nr: 1642421	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-39 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from May 1975 to January 1977.  He also served in the Army National Guard with a period of active duty for training (ACDUTRA) from April to August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran offered testimony during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  That VLJ remanded the matter in August 2013 for additional development.

In April 2016, the Veteran was notified that the VLJ who conducted the hearing was not available to participate in a decision, and he was offered the opportunity to have another hearing before a different VLJ.  He was given 30 days to respond.  Since no response was received, it is assumed that no additional hearing is requested.  Thus, the matters may be adjudicated without any further delay.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.




	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran has not presented credible evidence of continuing bilateral ankle and knee symptoms since service.

2.  The preponderance of the evidence does not establish that the Veteran's bilateral ankle and knee disorders were caused by his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right and left ankle disorders have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for right and left knee disorders have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See December 2008 MAP-D Development Letter, May 2011 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

Pursuant to the August 2013 remand, additional attempts were made to obtain National Guard service treatment records from 1971 to 1975, and the Veteran was afforded a VA examination.  The examination and opinion are compliant with the remand and adequate upon which to base a decision.  The Veteran was interviewed, examined, and all pertinent findings were noted.

Thus, the Board finds that the evidence of record is adequate upon which to base a decision with regard to the Veteran's claims and that there is no additional evidence which needs to be obtained as to this matter.

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2015).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2015).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends his bilateral ankle disorders are related to his military service and that his bilateral knee disorders are related to service or secondary to his ankles.  

In May 2011, he testified that he had a left ankle injury in 1976 when a 200 pound piece of metal fell on his ankle.  He initially thought his ankle was broken, but X-rays showed it was not.  Instead, the ankle was severely strained and he was placed on light duty for 2 weeks.  The Veteran also stated that he sometimes stayed in the field and slept on top of a Howitzer.  In the morning when he would jump approximately 5 feet to the ground he felt pain in his ankles and knees.  He has denied any injuries to the ankles or knees as a civilian.  See pages 3, 5, and 9 of Hearing Testimony.  The Veteran also believed his ankles caused an altered gait that he attributed to his bilateral knee disorder.  See page 16 of Hearing Testimony.  

In support of his claim, the Veteran submitted a December 2010 statement from R. R, who served with him.  R. R. stated that the Veteran injured both ankles and knees when a Howitzer positional spade fell on his leg.  He added that the Veteran sustained substantial injury from this event and was treated at Fort Sill Hospital.  See Buddy/Lay Statement received January 2012.

The Veteran is shown to have current disorders associated with his knees and ankles.  

He had bilateral knee arthritis and angular deformity with total knee replacement of the left knee in August 2005 and of the right knee in September 2007.  See pages 16 and 60 of Medical Treatment Record - Non-Government Facility received December 2008.

A January 2006 record notes an un-united os trigonum and subtle post-fracture changes in the right ankle but no overt arthritis.  In March 2006, he underwent right ankle reconstruction.  See pages 30, 34, and 35 of Medical Treatment Record - Non-Government Facility received December 2008.

A December 2008 treatment record shows the Veteran had recurrent ankle sprains with grade 2+ instability.  He underwent left ankle arthroscopy with gutter/synovial impingement debridement and osteophyte resection of the distal anterior tibia, and modified open Brostrom reconstruction.  See Medical Treatment Record - Non-Government Facility received January 2009.

Regarding evidence of an in-service event or injury, service treatment records do show an injury to the left ankle in February 1976.  The injury is not shown to be as severe as described by the Veteran and in the lay statement of a fellow serviceman.  The record indicates the Veteran sought treatment 3 days after he twisted his left ankle.  There was evidence of swelling and light tenderness to inversion.  The impression was ankle sprain.  See page 4 of STR - Medical.

Later that year he had a separation examination in December 1976, which revealed no abnormality of the knees or ankles other than an 8 cm scar on the right ankle.  See page 6 of STR - Medical.  This scar suggests some type of injury to the right ankle during service since it was not noted on enlistment; however, there is no documentation as to how the scar originated.  See pages 8 and 10 of STR - Medical.  

Despite the apparent bilateral ankle injuries in service, the more probative evidence of record indicates these incidents, and his service in general, are not related to his current bilateral ankle or knee disorders.  

Regarding presumptive service connection, there is no evidence that the Veteran had a diagnosis of bilateral knee arthritis within the first year following his separation from service.  Therefore, service connection for arthritis on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran stated during his hearing that his physician indicated there was a relationship between his current conditions and military service.  There is no such opinion documented in the treatment records.  However, the record does include a December 2005 private medical record that provides a history of a left ankle sprain from 30 years earlier that had been problematic ever since.  See page 37 of Medical Treatment Record - Non-Government Medical Facility received December 2008.  A January 2006 record notes that the Veteran had a new injury that he sustained in a fall that has exacerbated a longstanding problem for him, which was severe right ankle pain and a chronic sense of instability.  A  history of right ankle fracture 20 plus years ago was noted.  See page 34 of Medical Treatment Record - Non-Government Facility received December 2008.  A December 2008 surgical note shows the Veteran reported having problems in the military due to jumping off artillery pieces and trucks on a frequent basis.  He also reported having ankle sprains on multiple occasions in service with ongoing problems.  See Medical Treatment Record - Non-Government Facility received January 2009.

The above records fall short of actually offering a medical opinion as to the etiology of the Veteran's claimed disabilities.  Instead, they merely record what the Veteran has reported regarding the history of his medical disorders.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   The opinions are also undermined by the Veteran's inconsistency in reporting his health history, which is discussed in greater detail below.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Thus, they do not provide any nexus evidence in support of the Veteran's claims. 

In contrast, the Veteran underwent VA examinations in April 2009 and December that provided nexus opinions.

In April 2009, the examiner only examined the Veteran's left ankle, so only the opinion in reference to this disorder is probative.  The clinician offered an unfavorable opinion and noted that the Veteran only had a very mild documented injury to the left ankle in service that resolved.  The Veteran separated from service in 1977 and worked in a factory until recently.  The Veteran was morbidly obese and had degenerative joint disease "all over".  The joint complaints were due to the Veteran's age, post-military activity, and morbid obesity.  See VA Examination received March 2009.

On December 2013 VA examination, the clinician reviewed the file and examined the Veteran.  She opined the claimed disabilities were less likely than not related to service.  She was in agreement with the opinion and rationale provided by the April 2009 VA examiner.  The clinician noted that of importance, the medical literature repeatedly illustrates the effect of being overweight and morbidly obese affecting the biomechanics of all weight bearing joints.  As noted, the field of biomechanics (the relationship between forces and motion in the body) gives some interesting information about loads that weight bearing joints undergo.   

In the hip and the knee, two joints that are commonly affected by arthritis, joint forces are approximately 1.5 times body weight when walking on level ground.  This means that when a person weighing 200 pounds is walking along a level sidewalk, the forces on the joint are the same as for a 300-pound person standing still.  One can extrapolate an individual with a body weight of 300-pounds would experience joint force as that of an individual weighing 400 pounds.  Other activities place even greater forces on the joints.  Getting up out of a chair increases the force to approximately 2 to 3 times body weight.  The same is true of going up and down stairs.  With more vigorous activities, such as running or jumping, the forces on the joints can approach 4 to 5 times body weight.  For patients who are overweight, this means dramatically increased force on the joints.  

The clinician noted that the Veteran has a long standing history of obesity, and morbid obesity with a weight of 314.8 in 2009, and upward to 323.8 pounds with a BMI of 42.81 (classified as morbidly obese).  The Veteran's knee and ankle conditions are the result of long standing obesity, and morbid obesity and not the one occurrence of a left ankle strain while in the military in 1976.  Additional factors attributing to bilateral ankle and knee pain, swelling, and degeneration is long occupational history of standing, and climbing stairs at a factory for 34 years, as well as long history of tobacco use of 1 pack per day for 20 years, and current use of smokeless tobacco of 1 can per day for the past two years.  See CAPRI records received January 2014 and C&P Exam received June 2014.

These opinions are probative since they took into consideration the lay and medical evidence of record, and included adequate explanations of the reasoning behind them that is consistent with the record.  In this regard, the clinician correctly noted that the Veteran had long standing obesity.  Furthermore, according to records from the Social Security Administration (SSA), his prior employment at a factory involved spending almost the entire day on his feet.  This included walking, climbing, kneeling, crouching, and standing.  See pages 7 and 8 of SSA/SSI Letter received December 2008.

Even the Veteran's private physician noted in May 2005 that as a quality assessment manager the Veteran was on his feet and walked several miles a day at work, and that he difficulty going up and down the stairs to his office.  See page 69 of Medical Treatment Record - Non-Government Facility received December 2008.  This is the type of activity the VA clinician indicated that led to the Veteran's bilateral knee and ankle disorders.

Although no treatment records prior to 2005 could be obtained, the Veteran testified that he self-treated his pain in service and for many years after service.  See page 7 of Hearing Testimony.  

The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

As a layperson, he is competent to offer lay evidence about his continuing bilateral ankle and knee symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, not all of the Veteran's statements are consistent.  While he reports having continuous symptoms, he also reported on the April 2009 VA examination that he had periods of remission regarding his ankles.  

In May 2011 he testified that he never sustained a break or major injury in the past other than the spade falling on his left ankle in service.  See page 6 of Hearing Testimony.  He also testified to having no injuries to the ankles as a civilian or a knee injury outside of service .  See pages 9 and 19 of Hearing Testimony.  This testimony is inconsistent with a February 2008 private treatment record that shows he reported having had long-standing ankle problems dating back to when he played basketball in high school and a January 2006 record showing clinical evidence of post fracture changes in the right ankle.  See page 1 of Medical Treatment Record - Non-Government Facility received December 2008 and Medical Treatment Record - Non-Government Facility received December 2006.  SSA records also show he reported that from 1997 to 1998 he received treatment for the whole left side of his body, which the Board notes would include the left lower extremity, due to a car accident.  See page 10 of SSA/SSI Letter.  

As shown, his denial of an ankle fracture or break is inconsistent with post service evidence of residuals of an ankle fracture.  Since his service treatment records contain no evidence of an ankle fracture then the origin of the injury was most likely outside of service.  Moreover, due to the various conflicting statements he had made over the course of the years, the Board finds his statements lack credibility, and are not probative.  See Washington v. Nicholson, 19. 362, 367-68 (2005).

The statement from Mr. R. R also lacks credibility probative value due to inconsistency with the other evidence of record regarding the scope and severity of the in-service injury since he reported it involved substantial injury to both ankles and knees when the Veteran and the service treatment records only indicate it was a sprain to the left ankle.  Id.

In short, the collective weigh of the evidence establishes that the Veteran's current bilateral ankle and knee disorders were not caused by service.  Given the foregoing, service connection for the claimed disabilities on a direct basis is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claims must be denied.  38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra. 

The Board acknowledges that the Veteran's contentions also include service connection for his knees as secondary to ankles; however, since service connection for his bilateral ankle disorders is denied, there is no legal basis for establishing a claim on the basis of secondary service connection.  


ORDER

Service connection for a right  ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for right knee disorder is denied.

Service connection for a left knee disorder is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


